VANCE, Justice,
dissenting.
I dissent for the reasons expressed in the dissenting opinion in Dolan v. Land, Ky., 667 S.W.2d 684 (1984), and for the further reason, that despite a finality endorsement by the trial judge, the judgment appealed from is not a final judgment. As noted in the majority opinion, the trial court and the Court of Appeals overlooked additional elements of relief sought in the complaint and did not finally determine those issues between the parties. They remain yet to be decided. I would dismiss the appeal and remand to the trial court for a final judgment disposing of all the issues.
GANT, J., joins in this dissenting opinion.